EXHIBIT (10-7)

THE PROCTER & GAMBLE FUTURE SHARES PLAN



--------------------------------------------------------------------------------

The Procter & Gamble Future Shares Plan

 

Contents

 

 

 

 

Article 1. Establishment, Objectives, and Duration

   1

Article 2. Definitions

   1

Article 3. Administration

   3

Article 4. Shares Subject to the Plan

   3

Article 5. Eligibility and Participation

   4

Article 6. Awards

   4

Article 7. General Provisions

   6



--------------------------------------------------------------------------------

The Procter & Gamble Future Shares Plan

Article 1. Establishment, Objectives, and Duration

1.1      Establishment of the Plan. The Procter & Gamble Company, an Ohio
corporation (hereinafter referred to as the “Company”), hereby establishes a
worldwide stock option plan to be known as “The Procter & Gamble Future Shares
Plan” (hereinafter referred to as the “Plan”), as set forth herein.

1.2      Purpose. The purpose of the Plan is to advance the interests of the
Company by giving substantially all employees a stake in the Company’s future
growth and success, to increase employee focus on the Company’s stock price, to
strengthen the alignment of interests between employees and the Company’s
shareholders through the increased ownership of shares of the Company’s common
stock, and to encourage employees to remain in the employ of the Company and its
Affiliates.

1.3      Duration of the Plan. The Plan shall become effective as of October 14,
1997 (the “Effective Date”). The Plan shall terminate on October 13, 2007. No
Award may be granted after the termination date of the Plan, but Awards
theretofore granted shall continue in force beyond that date pursuant to their
terms.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

 

  2.1

“Affiliate” means any entity in which the Company has an ownership interest of
fifty percent (50%) or more.

 

  2.2

“Award” means a grant of an Option, a Modified Option, an SAR, or a Modified SAR
under the Plan.

 

  2.3

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

  2.4

“Code” means the Internal Revenue Code of 1986 and the regulations thereunder,
as amended from time to time.

 

  2.5

“Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan.

 

  2.6

“Common Stock” means the common stock, without par value, of the Company.

 

  2.7

“Company” means The Procter & Gamble Company, an Ohio corporation, and any
successor thereto.

 

  2.8

“Disability” or “Disabled” shall mean qualifying for benefits under a long-term
disability pay plan maintained by the Company or any Affiliate, or as required
by or available under applicable local law, or in the absence of any such plan
or local law, as determined by the Committee.



--------------------------------------------------------------------------------

  2.9

“Employee” means a full- or part-time employee on the regular payroll of the
Company or any Affiliate as of the Grant Date of an Award. For purposes of this
definition, “on the regular payroll” shall mean paid through the payroll
department of the Company or an Affiliate (or, if there is no such payroll
department, classified as a regular employee on the Company’s or Affiliate’s
employment records), and shall exclude individuals classified by the Company or
Affiliate as intermittent or temporary, or as independent contractors,
regardless of how such person may be classified by any federal, state, or local,
domestic or foreign, government agency or instrumentality thereof, or court. An
individual whose only relationship to the Company or an Affiliate is that of a
temporary employee (except regular employees on temporary assignment from
another unit) or leased employee (as defined in Section 414(n)(2) of the Code)
shall not be an Employee unless determined otherwise by the Committee at its
sole discretion. The determination of whether an individual is an “employee on
the regular payroll” shall be made solely according to the method of paying the
individual for services, and such determination shall be within the discretion
of the Committee.

 

  2.10

“Fair Market Value” means, unless determined otherwise by the Committee, the
average of the high and low prices of a share of Common Stock on the New York
Stock Exchange on the date of measurement as determined by the Committee, and if
there were no trades on such date, on the day on which a trade occurred next
preceding such date, or as otherwise determined by the Committee.

 

  2.11

“Grant Date” means such date, as determined by the Committee, upon which Awards
are granted to Participants pursuant to the terms of this Plan.

 

  2.12

“Modified Option” means an Option that must be exercised on the fifth
anniversary of the Grant Date or forfeited.

 

  2.13

“Modified SAR” means an SAR that must be exercised on the fifth anniversary of
the Grant Date or forfeited.

 

  2.14

“Option” means a right to purchase a specified number of shares of Common Stock
at the Option Price, which is not intended to qualify under Code Section 422 as
an Incentive Stock Option, except as otherwise provided in Section 6.1(k).

 

  2.15

“Option Price” means the price at which a share of Common Stock may be purchased
by a Participant pursuant to an Option or a Modified Option.

 

  2.16

“Participant” means an Employee who has been selected by the Committee in its
sole discretion to receive an Award or who has outstanding an Award granted
under the Plan.



--------------------------------------------------------------------------------

  2.17

“Retirement” means, strictly for purposes of this Plan, the termination of
employment on or after the date the Participant has attained age fifty-five
(55), except as otherwise determined by the Committee.

 

  2.18

“SAR” means an Award pursuant to which the Participant receives a right to a
cash settlement payment upon exercise equal to the excess of the Fair Market
Value of one share of Common Stock on the date of exercise over the Fair Market
Value of one share of Common Stock on the Grant Date of the SAR, multiplied by
the number of SARs granted.

 

  2.19

“Special Separation” means any termination of employment, except a termination
for cause or a voluntary resignation that is not initiated or encouraged by the
Company, that occurs prior to the time a recipient is eligible to retire.

 

  2.20

“Spread Value” means the excess of the Fair Market Value of one share of Common
Stock on the date of exercise over the Fair Market Value of one share of Common
Stock on the Grant Date, multiplied by the number of shares of Common Stock
underlying the Award.

Article 3. Administration

The Plan and all Awards granted pursuant thereto shall be administered by the
Compensation Committee of the Board. The Committee may, from time to time, adopt
rules and regulations for carrying out the provisions and purposes of the Plan.
The Committee, in its absolute discretion, shall have the power to interpret and
construe the Plan; provided, however, that the Committee may designate persons
other than members of the Committee to carry out such responsibilities of the
Committee under the Plan as it may deem appropriate. Any interpretation of
construction of any provision of this Plan by the Committee shall be final and
conclusive upon all parties. No member of the Committee or the Board shall be
liable for any action or determination made hereunder in good faith.

Article 4. Shares Subject to the Plan

4.1      Number of Shares Available for Options. The number of shares of Common
Stock available with respect to all Awards granted under the Plan shall not
exceed thirty-four million (34,000,000) in the aggregate, subject to adjustment
under Section 4.2 herein. The shares of Common Stock subject to the Plan shall
consist of either authorized but unissued shares or treasury shares, as
determined by the Committee. Notwithstanding any terms or conditions contained
herein, the shares to be delivered by the Company upon exercise of an Award by a
Participant located in Italy shall be authorized but unissued shares.

4.2      Changes in Capitalization. In the event of any future reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, rights offering, share exchange, reclassification, distribution,
spin-off or other change affecting the corporate structure, capitalization or
Common Stock of the Company occuring after the date of approval of the Plan by
the Company shareholders, appropriate



--------------------------------------------------------------------------------

adjustments and changes shall be made by the Committee to the extent necessary
to prevent dilution or enlargement of rights under the Plan in (a) the aggregate
number of shares of Common Stock subject to the Plan; (b) the number of shares
of Common Stock for which Awards may be granted or awarded to any Participant;
(c) the number of shares and the Option Price per share of all shares of Common
Stock subject to outstanding Options or Modified Options, as applicable; (d) the
number of SARs or Modified SARs subject to an Award and the Fair Market Value of
a share of Common Stock for purposes of determining the cash settlement payment
on exercise of an SAR or Modified SAR, as applicable; and (e) such other
provisions of the Plan as may be necessary and equitable to carry out the
foregoing purposes.

Article 5. Eligibility and Participation

An Award may be granted by the Committee, in its discretion, to an Employee who
is actively employed by the Company or any Affiliate on the Grant Date. The
granting of Awards under the terms of this Plan is made at the sole discretion
of the Committee and does not entitle a Participant to receive future Awards.
The adoption of this Plan shall not be deemed to give any Participant any right
to be granted an Award, except to the extent as may be determined by the
Committee.

Article 6. Awards

6.1      Awards. The Award to each Participant under the Plan shall consist of
either Options, Modified Options, SARs, or Modified SARs. The Committee shall
determine (i) the number of shares of Common Stock to be covered by each Award;
(ii) the terms and conditions of the Awards (including, but not limited to,
restrictions upon the Awards, when Awards are first exercisable and the period
of exercise, conditions of their exercise, requirements regarding payment of the
exercise price, withholding requirements and restrictions on the shares of
Common Stock issuable upon the exercise thereof); and (iii) the form of the
instruments necessary or advisable in the administration of the Awards.

(a)      Term of Award. The term of each Award shall be no more than ten
(10) years from the Grant Date, except as provided in Section 6.1(k).

(b)      Option Price. With respect to an Option or Modified Option, the Option
Price shall be not less than the Fair Market Value of the Common Stock on the
Grant Date.

(c)      Exercise and Limitations on Exercise. Except as otherwise provided for
herein, if a Participant has been in the continuous employ of the Company
through the fifth anniversary of the Grant Date, at any time on or after the
fifth anniversary of the Grant Date, but in no event later than the tenth
anniversary of the Grant Date (except as provided in Section 6.1(k)), the
Participant may exercise the Award, and purchase the number of shares of Common
Stock covered by the Option (or Modified Option if the Award is exercised on the
fifth anniversary of the Grant Date), or receive the cash settlement payment
with respect to the SAR (or Modified SAR if the Award is exercised on the fifth
anniversary of the Grant Date), as applicable. An Award must be exercised for
the full number of shares of Common Stock covered by the Option or Modified
Option, or for the entire cash settlement payment with respect to the SAR or
Modified SAR, as applicable. Notwithstanding the foregoing, stock options and
stock



--------------------------------------------------------------------------------

appreciation rights granted hereunder shall vest immediately upon a “Change in
Control.” A “Change in Control” shall mean the occurrence of any of the
following:

(i)        An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the then outstanding Shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred pursuant to this Section 6.1(c), Shares
or Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part thereof) maintained by
(A) the Company or (B) any corporation or other Person of which a majority of
its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Related Entity”), (ii) the Company or any Related Entity, or (iii) any Person
in connection with a “Non-Control Transaction” (as hereinafter defined);

(ii)        The individuals who, as of July 11, 2000 are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least half of the
members of the Board; or, following a Merger (as hereinafter defined) which
results in a Parent Corporation (as hereinafter defined), the board of directors
of the ultimate Parent Corporation; provided, however, that if the election, or
nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or

(iii)        The consummation of:

        (A)        A merger, consolidation or reorganization with or into the
Company or in which securities of the Company are issued (a “Merger), unless
such Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a Merger where:

                (1)         the stockholders of the Company, immediately before
such Merger own directly or indirectly immediately following such Merger at
least fifty percent (50%) of the combined voting power of the outstanding voting
securities of (x) the corporation resulting from such Merger (the “Surviving
Corporation”) if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by another Person (a “Parent
Corporation”), or (y) if there is one or more Parent Corporations, the ultimate
Parent Corporation;



--------------------------------------------------------------------------------

                (2)         the individuals who were members of the Incumbent
Board immediately prior to the execution of the agreement providing for such
Merger constitute at least half of the members of the board of directors of
(x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more Parent Corporations, the ultimate Parent Corporation; and

                (3)         no Person other than (1) the Company, (2) any
Related Entity, (3) any employee benefit plan (or any trust forming a part
thereof) that, immediately prior to such Merger was maintained by the Company or
any Related Entity, or (4) any Person who, immediately prior to such Merger had
Beneficial Ownership of twenty percent (20%) or more of the then outstanding
Voting Securities or Shares, has Beneficial Ownership of twenty percent (20%) or
more of the combined voting power of the outstanding voting securities or common
stock of (x) the Surviving Corporation if there is no Parent Corporation, or
(y) if there is one or more Parent Corporations, the ultimate Parent
Corporation;

        (b)        A complete liquidation or dissolution of the Company; or

        (c)        The sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than a transfer to a Related
Entity or under conditions that would constitute a Non-Control Transaction with
the disposition of assets being regarded as a Merger for this purpose or the
distribution to the Company’s stockholders of the stock of a Related Entity or
any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

(d)      Termination of Employment Generally.

(i)        If a Participant’s employment is terminated on or after the fifth
anniversary of the Grant Date, for any reason other than death, Disability,
Retirement, or Special Separation the Award shall be exercisable only for thirty
(30) calendar days following such termination, and only to the extent such Award
was exercisable on the date of such termination, except as may be otherwise
determined by the Committee. In no event, however, may an Award be exercised
more than ten



--------------------------------------------------------------------------------

(10) years after the Grant Date, except as provided in Section 6.1(k). If a
Participant’s employment is terminated prior to the fifth anniversary of the
Grant Date, for any reason other than death, Disability, Retirement, or Special
Separation, each Award granted to such Participant shall be immediately canceled
and the Participant shall forfeit the Award upon such termination of employment.

(ii)        Neither the Company nor the Committee shall have any obligation to
notify a Participant of the expiration of an Award.

(iii)        Unless the Committee shall determine otherwise, a Participant
employed by an Affiliate or business unit of the Company that is sold or
otherwise divested from the Company shall be considered to have his or her
employment terminated as of the effective date of the divestiture.

(e)      Termination of Employment Due to Disability or Retirement.

(i)        If prior to the fifth anniversary of the Grant Date a Participant’s
employment is terminated due to Disability or Retirement, the Award may be
exercised on or after the fifth anniversary of the Grant Date, but in no event
may such an Award be exercised more than ten (10) years after the Grant Date,
except as provided in Section 6.1(k). If a Participant’s employment is
terminated due to Disability or Retirement on or after the fifth anniversary of
the Grant Date, the Award may be exercised, to the extent such Award was
exercisable on the date of such termination, within the remaining period of the
Award.

(ii)        Notwithstanding the above and except for Participants located in
Italy, the Committee reserves the discretionary ability to substitute an
immediate cash payment equal to the Spread Value of the Award in full
satisfaction of the Award, in the event of a termination of employment due to
Disability or Retirement to the extent such payment is permitted by law.

(f)      Termination of Employment due to Special Separation.

(i)        If a Participant’s employment is terminated due to Special Separation
(except for Participants located in Italy), the Participant will receive an
immediate cash payment equal to the Spread Value of the Award in full
satisfaction of the Award, to the extent permitted by law.

(ii)        Notwithstanding the above, the Committee reserves the discretionary
ability to waive the above cash payment provision and: (1) for terminations of
employment due to Special Separation prior to the fifth anniversary of the Grant
Date, specify that the Award may be exercised on or after the fifth anniversary
of the Grant Date, but in no event may such an Award be exercised more than ten
(10) years after the Grant Date, except as provided in Section 6.1(k); and
(2) for terminations of employment due to Special Separation on or after the
fifth anniversary of the Grant Date, specify that the Award may be exercised, to
the extent such Award was exercisable on the date of such termination, within
the remaining period of the Award.



--------------------------------------------------------------------------------

(g)      Death of a Participant. Upon the death of a Participant, while an Award
is still outstanding, regardless of whether the Award is or is not exercisable,
a cash payment equal to the Spread Value of the Award, as of the date of the
Participant’s death, shall be paid as soon as administratively practicable to
the Participant’s estate, in full satisfaction of the Award. Notwithstanding the
above, upon the death of a Participant located in Italy, the outstanding Award
granted to such Participant shall be (i) immediately canceled if the death
occurs prior to the fifth anniversary of the Grant Date, or (ii) exercisable by
the executors, administrators or heirs of the deceased Participant only for six
(6) months following such death if the death occurs on or after the fifth
anniversary of the Grant Date.

(h)      Nontransferability. Awards are not transferable and may only be
exercised by the Participant.

(i)      Exercise; Notice Thereof. Awards shall be exercised by delivering
written notice of intention to exercise the Award, pursuant to such terms and
conditions as may be determined by the Committee. The Committee shall have the
authority to establish procedures under any or all methods of exercise,
including the designation of the brokerage firm or firms through which exercises
may be effected, which need not be the same for each grant or for each
Participant. The Committee shall have the authority to change without notice any
method of exercise for any reason whatsoever, notwithstanding the fact that the
method of exercise had been available to Participants in the past.

(j)      Rights as Shareholder. A Participant shall have none of the rights of a
shareholder with respect to shares of Common Stock covered by any Award until
the Participant becomes the record holder of such shares as determined by the
records of the Company’s transfer agent.

(k)      Additional Terms. With respect to any Award, the Committee may, in its
discretion: (i) determine which Affiliates will be covered by the Plan;
(ii) determine which Employees are eligible to participate in the Plan;
(iii) modify or restrict any of the terms and conditions of any Awards including
but not limited to extending the term of an Award beyond ten (10) years;
(iv) modify or restrict exercise procedures and any other Plan procedures;
(v) establish local country plans as subplans to this Plan, each of which may be
attached as an Appendix hereto; and (vi) take any action, before or after an
Award is made, which it deems advisable to obtain or comply with any necessary
local government regulatory exemptions or approvals; provided that the Committee
may not take any action hereunder which would (1) increase the number of shares
of Common Stock covered by the Plan; or (2) violate any securities law, the
Code, or any governing statute.

(l)      Stock Appreciation Rights. The Committee may grant SARs or Modified
SARs, as applicable, in lieu of Options or Modified Options under the Plan.



--------------------------------------------------------------------------------

6.2      Refusal of Award. Any Participant may refuse the grant of an Award by
notifying the Committee of his or her refusal in writing in a form and pursuant
to procedures to be determined by the Committee.

Article 7. General Provisions

7.1      No Additional Rights. Nothing in the Plan shall interfere with or limit
in any way the right of the Company to terminate any Participant’s employment at
any time, or confer upon any Participant any right to continue in the employ of
the Company. No Employee shall have the right to be selected to receive an Award
under this Plan or having been so selected, to be selected to receive a future
Award. Neither the Award nor any benefits arising under this Plan shall
constitute part of a Participant’s employment contract with the Company or any
Affiliate, and accordingly, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to liability on the part of the Company or any Affiliate for
severance payments.

7.2      No Effect on Other Benefits. The receipt of Awards under the Plan shall
have no effect on any benefits and obligations to which a Participant may be
entitled from the Company or any Affiliate, under another plan or otherwise, or
preclude a Participant from receiving any such benefits.

7.3      Binding Effect. Any decision made or action taken by the Company, the
Board, or by the Committee arising out of or in connection with the
construction, administration, interpretation, and effect of the Plan shall be
conclusive and binding upon all persons, including the Company, its
shareholders, Employees, Participants, and their estates and beneficiaries.

7.4      Inalienability of Benefits and Interest. No benefit payable under, or
interest in, the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
such attempted action shall be void and no such benefits or interest shall be in
any manner liable for or subject to debts, liabilities, engagements, or torts of
any Participant or beneficiary.

7.5      Requirements of Law. The granting of Awards and the issuance of shares
of Common Stock under the Plan shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

7.6      Governing Law. To the extent not preempted by federal law, the Plan and
all agreements hereunder shall be construed in accordance with and governed by
the laws of the state of Ohio.

7.7      Withholding. The Company shall have the power and the right to deduct
or withhold, to require an Affiliate to deduct or withhold, or to require a
Participant to remit to the Company or an Affiliate, an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan.



--------------------------------------------------------------------------------

7.8      Amendments. Subject to the terms of the Plan, the Committee may at any
time and from time to time alter, amend, suspend, or terminate the Plan in whole
or in part.

Adopted October 14, 1997

Article 2, Paragraph 2.19 added, Article 4, Paragraph 4.1 amended, Article 6,
Paragraphs 6.1(d)(i), (e) (i) and

          (ii) and (f) amended – May 12, 1998

Article 4, Paragraph 4.1 amended – April 11, 2000

Article 2, Paragraph 2.19 amended – June 13, 2000

Article 6, Paragraph 6.1(c) amended and Paragraph 6.1(c)(i), (ii) and
(iii) adopted – July 11, 2000

Article 4.2 amended – December 11, 2001

Article 6, Paragraph 6.1(e) changed; Article 6, Paragraph 6.1(f) adopted –
March 11, 2003

Article 6, paragraphs 6.1(f)(i) and (ii) amended June 10, 2003

Adjusted for stock split effective May 21, 2004